1    LAW OFFICES OF LAURENCE F. PADWAY
     Laurence F. Padway (SBN 89314)
2    1516 Oak Street, Suite 109
     Alameda, CA 94501
3    Tel: 510.814.6100
     Fax: 510.814.0650
4    Attorneys for Plaintiff Fadi G. Haddad, M.D.
5     Michael B. Bernacchi (SBN 163657)
      E-mail: mbernacchi@bwslaw.com
6     BURKE, WILLIAMS & SORENSEN, LLP
      444 South Flower Street, Suite 2400
7     Los Angeles, CA 90071-2953
      Tel: 213.236.0600
8     Fax: 213.236.2700
      Attorneys for Defendant Hartford Life and Accident
9     Insurance Company
10
11                               UNITED STATES DISTRICT COURT

12                   EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

13
14    FADI G. HADDAD, M.D.,                           Case No. 2:16-cv-01700-WHO

15                      Plaintiff,                    FIFTH STIPULATION AND [       ]
                                                      ORDER CONTINUING THE BRIEFING
16    v.                                              AND HEARINGS SCHEDULE RE
                                                      BENEFIT CALCULATIONS
17    SMG LONG TERM DISABILITY PLAN,
      AND HARTFORD LIFE AND ACCIDENT
18    INSURANCE COMPANY,

19                      Defendants.

20
21
22
            WHEREAS, Plaintiff’s reply brief re computation of benefits and interest is due on May
23
24   14, 2021; and

25
26          WHEREAS, counsel for plaintiff requests a one-week extension as he is scheduled for oral
27   argument in the Ninth Circuit on May 14, 2021;
28
                                                                           CASE NO. 2:16-CV-1700 WHO
                                                                                         STIPULATION
1           Now, therefore, the parties respectfully request that the deadline for plaintiff to file his
2    reply brief be continued from May 14, 2021 to May 21,2021. The parties further stipulate that the
3    hearing date be continued from June 8, 2021 to June 15, 2021 at 2:00 p.m.
4
5    IT IS SO STIPULATED.
6
      Dated: May 11, 2021                               Law Offices of Laurence F. Padway
7
8                                                       By: s/ Laurence F. Padway
                                                            Laurence F. Padway
9                                                       Attorneys for Plaintiff
                                                        Fadi G. Haddad, M.D.
10
11    Dated: May 11, 2021                               Burke, Williams & Sorensen, LLP
12
                                                        By: /s/ Michael B. Bernacchi
13                                                         Michael B. Bernacchi
                                                        Attorneys for Defendant
14                                                      Hartford Life and Accident Insurance Company
15
16
17                                                 ORDER
18
19
20
            IT IS SO ORDERED.
21
22
     DATED: _5/12/2021________                     _____________________________________
23                                                 HON. WILLIAM H. ORRICK
                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                                                 CASE NO. 2:16-CV-1700 WHO
                                                      -2-                                      STIPULATION
